Exhibit 10.2

 

LOGO [g504685g46g32.jpg]

November 28, 2107

Vince Estrada

Re: Employment Agreement Changes

Dear Vince,

This letter serves to inform you that in connection with the appointment of a
new Chief Financial Officer of Connecture, Inc. effective December 4, 2017, you
will be assigned to the new position of Executive Vice President, Corporate
Development reporting to me. In accordance with this change, the following terms
of your existing employment arrangements with the Company shall be amended as
follows:

 

  1. Base Salary. Effective January 1, 2018, your annualized Base Salary will be
adjusted to $85,000 (eighty-five thousand dollars).

 

  2. Bonus Plan:

 

  a. 2017: You will be eligible for the Bonus Plan payout, if any, for 2017’s
fiscal year’s performance based on your target bonus of 50% of your 2017
annualized Base Salary of $300,000.

 

  b. 2018 and thereafter: Your target bonus for Bonus Plans for fiscal year 2018
and thereafter will be based on 50% of your then current annualized Base Salary.

 

  3. Severance Package:

 

  a. 2017/2018: If you are terminated before January 1, 2019, the base salary
under the Severance Package shall be deemed to be $300,000.

 

  b. 2019 and thereafter: If you are terminated on or after January 1, 2019, the
base salary under the Severance Package shall be your then current annualized
Base Salary.

All other terms of your existing employment arrangements with the Company shall
remain unchanged.

Thank you for your continued support of the Company. Please acknowledge your
agreement to the foregoing by countersigning this letter in the space provided
below.

Sincerely,

 

/s/ Jeff Surges

Jeff Surges Chief Executive Officer

The forgoing terms and conditions are hereby accepted:

 

/s/ Vincent E. Estrada

        Date: November 28, 2017 Vincent E. Estrada        